Citation Nr: 0004095	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for manic depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1973 to November 1976.

This appeal arose from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (the RO) which denied the veteran's claim of 
entitlement to service connection for manic depressive 
disorder and for PTSD.  The veteran duly appealed to the 
Board of Veterans' Appeals (the Board).


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Army from November 1973 to November 1976.  He never served 
outside the continental United States.

2.  The veteran was initially diagnosed with manic depressive 
disorder in approximately 1989.

3.  Medical evidence does not serve to link the veteran's 
currently diagnosed manic depressive disorder to his military 
service or any incident thereof.

4.  The veteran is not currently diagnosed as having PTSD.

5.  Medical evidence does not serve to link the veteran's 
claimed PTSD to any incident of service, to include a 
helicopter crash in June 1976 which the veteran reportedly 
witnessed.


CONCLUSIONS OF LAW

1.  The veteran is not a combat veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).

2.  A well-grounded claim of entitlement to service 
connection for manic depressive disorder has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A well-grounded claim of entitlement to service 
connection for PTSD has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
manic depressive disorder and PTSD.

In the interest of clarity, the Board will first discuss the 
factual background underlying the veteran's claims.  The law 
and regulations will then be reviewed.  The Board will then 
address the issue of entitlement to service connection for 
PTSD.  The Board will then move on to a discussion of service 
connection for manic depressive disorder.

Factual Background

As noted above, the veteran served from 1973 to 1976.  His DD 
Form 214 indicates that he had no foreign service.  There are 
no awards or decorations indicative of combat status.

The veteran's service personnel records are associated with 
the claims folder.  It is consistent with the DD Form 214 in 
that there is no indication that he ever left the continental 
United States and there are no awards or decorations 
indicative of combat status.  The veteran underwent basic 
training at Fort Polk, Louisiana and radio operator school at 
Fort Gordon, Georgia.  He spend the remainder of his 
enlistment at Fort Lewis, Washington.  There is no indication 
of Airborne, Ranger or Special Forces training or 
assignments.  On separation, he was not recommended for 
further service.

In item 15 of the Enlisted Qualification record, "Enlisted 
or Volunteered For", the words "Ft. Bragg NC  SP Forces  
5th SP Forces GP" appear but are lined out. 

Service medical records are pertinently negative, with the 
exception that in the report of medical history completed in 
connection with his November 1976 separation physical 
examination, the veteran responded "yes" to the question 
concerning depression or excessive worry.  No specifics were 
given.  The psychiatric evaluation was pertinently negative.

There are no medical records for many years after the veteran 
left service.  In his August 1996 claim for VA benefits, the 
veteran stated that he did not see a doctor with respect to 
psychiatric problems until 1989.

J.M.R., Ph.D., a clinical psychologist, stated that he 
evaluated the veteran for Social Security benefits purposes 
in February 1995.  Diagnoses were: bipolar disorder; 
generalized anxiety disorder; panic disorder with 
agoraphobia; and stuttering.

The veteran was hospitalized at a VA facility in January 1996 
because prescribed medications were not working.  On 
admission, depression and panic/phobic attacks were noted, as 
was alcohol abuse, although the veteran denied that this was 
a problem.  The veteran's psychiatric problem was described 
as "a case of major depression and PTSD, from childhood."  
More specifically, the medical history stated: "although 
there are some issues of childhood abuse, he prefers not to 
talk about that now and it is known that the patient has a 
diagnosis of post-traumatic stress disorder from childhood 
experiences."  Military service was not mentioned as being a 
factor in the veteran's medical history.

The veteran submitted a number of statements to the RO over 
the next several years in connection with his claim.  A 
statement in October 1996 is typical.  The veteran stated 
that he was subject to a sniper attack during basic training 
at Fort Polk, Louisiana.  According, to the veteran the 
sniper was an antiwar protested; however, no details were 
given as to how the veteran came to know this.  The veteran 
then stated that he was in the Special Forces in Cambodia and 
Laos.  He claimed to have been stabbed in the groin, which he 
did not report.  Finally, he stated that while at Fort Lewis 
near the end of his enlistment he witnessed a collision 
between a helicopter and a tank which killed all crewmen 
involved.  The veteran stated that he did not know of any of 
the victims personally.

In March 1999, the U.S. Armed Services Center for Research of 
Unit Records (UASCRUR) informed the RO that in June 1976 at 
Fort Lewis, Washington, a helicopter struck the muzzle of a 
parked M-60 tank "causing catastrophic disintegration of the 
aircraft". 

A VA PTSD examination was completed in May 1999.  The 
examiner stated that she had reviewed the veteran's medical 
records and interviewed the veteran.  The veteran reported 
that he was a radio operator in service and that he received 
Article 15's for insubordinate behavior.  The veteran stated 
that he received basic training at Fort Polk, Louisiana and 
then was stationed at Fort Bragg, North Carolina, where he 
received parachute training.  The veteran further stated that 
between 1974 and 1976 he was engaged in covert operations in 
Vietnam, Laos, Cambodia and Thailand.  He was then stationed 
at Fort Lewis, Washington until the end of his enlistment.  

The veteran reported three different sets of stressful 
incidents: (1) the sniper incident at Fort Polk, Louisiana; 
(2) various incidents while purportedly being engaged in 
covert operations in Southeast Asia; and (3) witnessing a 
helicopter crash at Fort Lewis, Washington.  As to the third 
incident, which the examining physician noted was the only 
verified incident, the veteran reported that he was 1/4 mile 
away from the accident scene when it happened, he never 
believed himself to be in danger and he never saw the bodies 
of the victims.

The examining physician noted that although there was some 
evidence in the record of childhood psychiatric problems, 
there was no evidence of psychiatric problems during service.  
The veteran first sought psychiatric treatment in the late 
1980's.  His current diagnoses of record were bipolar 
disorder and PTSD.


In her discussion, the examining psychiatrist first noted 
that the case was "extremely complicated" and that the 
veteran was a poor historian who provided few details.  With 
respect to PTSD, the psychiatrist noted a "troubling 
evolution of his history of trauma over time", with child 
abuse initially being prominent and his alleged military 
experiences only being reported recently.  The examiner 
further noted that during the interview, the veteran 
downplayed the (unverified) Southeast Asia stressors and 
stated that the (verified ) helicopter crash precipitated 
PTSD symptoms, despite his not being in danger himself and 
not being close friends with the victims.  The examiner 
stated that this was "puzzling" and concluded that "there 
is no verified stressor that could account for the severity 
of the veteran's reported PTSD symptoms."  The examiner 
further stated that the veteran carried a diagnosis of 
bipolar disorder for approximately the previous eleven years.  
The psychiatrist further noted that the veteran's disorder 
was not amenable to treatment with medications, which was 
more indicative of a personality disorder than a mood 
disorder.

After considering the veteran's history, the examining 
psychiatrist stated that the most likely diagnosis was 
factitious disorder, which she stated was a disorder in which 
a patient feels a deep psychological need to occupy the sick 
role, and both physical and psychological symptoms are 
expressions of this need.  She stated that the veteran's 
"protean symptoms", "the evolution of symptoms over time 
to fit diagnoses considered by his mental health care 
givers" and "extreme refractoriness to treatment" were all 
consistent with a diagnosis of factitious disorder.  Final 
diagnoses were factitious disorder; depressive disorder; 
personality disorder.

Applicable Law and Regulations

Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current, clear medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well groundedness of the claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).



Analysis

Entitlement to service connection for manic depressive 
disorder.

Under the Caluza test above, a current disability, manic 
depressive disorder, arguably exists.  There are a number of 
diagnoses of this in the record and although the VA 
psychiatrist in May 1999 favored a diagnosis of factitious 
disorder, one of the diagnoses she finally rendered was 
depressive disorder.

With respect to the second Caluza element, in-service 
incurrence, there is no medical evidence that the veteran had 
bipolar disorder during service or within one year 
thereafter.  The May 1999 psychiatric report indicated that 
there were no psychiatric problems during service and that 
the veteran's psychiatric problems began in the late 1980's.  
This is consistent with the medical evidence of record and 
the veteran's own statements, which indicate that the veteran 
first sought treatment for psychiatric problems in 
approximately 1989.  

The Board is of course aware that the veteran responded 
affirmatively to the question concerning depression or 
excessive worry in the report of medical history he completed 
in connection with his separation physical examination in 
1976.  However, the veteran did not indicate that the 
reported depression occurred during service.   Moreover, 
there was no medical diagnosis of any psychiatric problems at 
that time or for many years thereafter.

With respect to the third Caluza element, medical nexus 
evidence, no competent medical evidence exists which serves 
to link the currently diagnosed manic depressive disorder and 
the veteran's military service.

In essence, the veteran attributes his diagnosed bipolar 
disorder to his military service.  However, the record does 
not show that the veteran possess the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993). 

In short, the veteran's claim fails because two of the three 
Caluza elements, in-service incurrence and medical nexus 
evidence, are lacking.  For the reasons and bases expressed 
above, therefore, the Board concludes that the veteran's 
claim of entitlement to service connection for manic 
depressive disorder is not well grounded and it is denied.

Entitlement to service connection for PTSD.

As stated above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current, clear medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).

As an initial matter, the Board will determine whether the 
provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d) 
regarding combat veterans are for application in this case.  

The Board notes at the outset that its analysis of the 
veteran's claim has been hampered by the inconsistencies in 
his presentation to the RO and to various medical providers, 
which have been outlined above.  During service and for many 
years thereafter, the veteran never mentioned his military 
service, Southeast Asia or any stressors allegedly associated 
therewith.  More recently, approximately at the time he filed 
his claim for service connection for PTSD, he has revised his 
medical history.  The May 1999 VA psychiatrist characterized 
this as a "troubling evolution of his history of trauma over 
time".

A veteran's statements are presumed to be true only for the 
limited purpose of establishing whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, the presumption of credibility does not extend to 
statements which are inherently incredible.  Id.; see also 
Samuels v. West, 11 Vet. App. 433, 436 (1998) (where the 
veteran sought service connection for post-traumatic stress 
disorder, based upon multiple stressors occurring during 
"combat" in Vietnam, and the record clearly showed he had 
never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors). 

In this case, the veteran claims to have served in Southeast 
Asia, specifically Laos and Cambodia, with the U.S. Army 
Special Forces.  His official record does not indicate any 
such service. 

In cases in which claimants submit evidence pertaining to 
service which is not believed by VA to be genuine and 
accurate, verification of such service must be requested from 
the service department  See 38 C.F.R. § 3.203 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "service department findings are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In this case, the Board must rely on the official records, 
which show no Special Forces or other service in Southeast 
Asia.  The Board rejects as inherently incredible the 
veteran's recently evolved statements to the contrary.  
Accordingly, the Board concludes that this veteran is not a 
combat veteran and the presumptions under 38 U.S.C.A. 
§ 1154(b) are inapplicable in this case.

As discussed above, absent combat service, stressors must be 
verified.  The only verified stressor is the helicopter crash 
at Fort Lewis, Washington in June 1976.  The veteran was at 
Fort Lewis at the time, so his statement that he witnessed 
the crash is presumed to be credible.  See King.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court pointed 
out that VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126 (1998). See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is this: the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have post- traumatic stress disorder based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone." The sufficiency of a stressor is 
accordingly now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).

The helicopter crash is mentioned as a potential stressor in 
only one medical report, that of the May 1999 VA PTSD 
psychiatric examination.  That report, which has been 
described in brief above, is extraordinarily detailed and 
reflects considerable thought and effort on the part of the 
examining psychiatrist.  In pertinent part, the psychiatrist 
discounts the helicopter crash as a stressor sufficient to 
account for a diagnosis of PTSD.  The examining psychiatrist 
gave as reasons the following:  (1) the veteran was 
reportedly 1/4 mile away from the crash scene; (2) he did not 
see the bodies of the victims and (3) he did not know any of 
the victims.  Thus, the medical evidence of record does not 
link the veteran's claimed PTSD to the helicopter crash.  

Moreover, in this case, although there have diagnoses of PTSD 
made in the past, these were related to childhood 
experiences, not to the veteran's military service.  The 
examining psychiatrist at the May 1999 VA PTSD examination 
did not diagnose PTSD and gave reasons why she believed that 
the correct diagnoses were factitious disorder and 
personality disorder.  Accordingly, there is no current, 
clear diagnosis of PTSD.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.  So it is in this case.

To summarize, there is not a current, clear medical diagnosis 
of PTSD and there is no medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor.  Accordingly, the veteran's claim of entitlement to 
service connection for PTSD is not well grounded and is 
denied.

Additional Matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, the 
RO contacted the veteran and requested that he describe his 
alleged stressors and the RO further attempted to verify the 
veteran's purported stressors.  The Board is not on notice of 
any known and existing evidence which would render the 
veteran's claims plausible.  The Board's decision serves to 
further inform the veteran of the kind of evidence which 
would be necessary to make his claims well grounded.

The veteran has stated that the reason why his service 
records do not reflect his purported service in Southeast 
Asia is that such activities were covert and thus secret.  If 
a veteran believes there is a reason to dispute the report of 
the service department or the contents of military records, 
the proper course for that claimant is to pursue such 
disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 


ORDER

A well-grounded claim not having been presented, service 
connection for manic depressive disorder is denied.

A well-grounded claim not having been presented, service 
connection for PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
    Although it is not clear on the record, it appears that the Enlisted Qualification Record was furnished by 
the veteran himself.
  The Board observes that as noted above the veteran's medical records from the 1990's indicate that he then 
attributed his problems to abuse during childhood.
  As noted above, the veteran's service personnel records indicate that he may have volunteered for Special 
Forces, although the brief reference to this was lined out.  In any event, there is no evidence that the veteran 
was ever trained for or served in the U.S. Army Special Forces.

